Drew,DETAILED ACTION
This is a Notice of Allowability based on the 16/561,524 application response filed on 03/09/2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 5-16, and 19-20 are allowed.
The prior art of record Menektchiev (US Publication No. 2007/0213183), Anderson (US Publication No. 2010/0075816), Somers (US Patent No. 8,062.182), Kerber (US Patent No. 10,429,924), and Orfield (US Patent Publication No. 2018/0345080) are the closest prior arts to the claimed invention but fails to teach or render obvious wherein the plurality of Hall effect sensors detects a number of weight plates lifted during an exercise, wherein there are less Hall effect sensors than magnets, the plurality of Hall effect sensors; and at least one displacement sensor mounted on the stand, the at least one displacement sensor configured to detect a displacement of the weight plates lifted during an exercise.
The criticality of the limitation “wherein there are less Hall effect sensors than magnets” is described in the spec. as the Hall Effect sensors being oriented in such a way that the lowest one of the spaced hall sensors is calculating the amount of magnets that the displaced weight stack is carrying.  Spec. Paragraph [0080] “The Hall effect sensors are oriented such that they are able to register the magnetic field resulting from these magnets.”; Spec. Paragraph [0030] “The displacement sensor 418 is making continuous measurements of the distance to the reflector 409. Once the displacement from the idle position is greater than the separation between Hall effect sensor, the lowest activated Hall effect sensor 424 is identified and the count of the number of magnets 405 that passed the lowest sensor 424 is used to calculate the lifted weight.”
Claims 5-15 depend directly or indirectly from claim 1 and are allowable for all the reasons claim 1 is allowable. 19-20 depend directly or indirectly from claim 16 and are allowable for all the reasons claim 16 is allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M KOBYLARZ whose telephone number is (571)272-8096.  The examiner can normally be reached on Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/A.M.K./Examiner, Art Unit 3784                           

/NYCA T NGUYEN/Primary Examiner, Art Unit 3784